 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID HENRY CURRY,                                No. 2:17-cv-02372 TLN AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    JAN SCULLY, et al.,
15                       Defendants.
16

17          On September 27, 2018, the court dismissed plaintiff’s complaint with leave to amend

18   within 30 days. ECF 16. That deadline has now passed, and plaintiff has not filed the anticipated

19   amended complaint. Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show

20   cause, in writing, within 14 days, why his failure to file an amended complaint should not result

21   in a recommendation that this case be dismissed for failure to prosecute. The filing of an

22   amended complaint within this timeframe will serve as cause and will discharge this order. If

23   plaintiff fails to respond, the court will recommend dismissal of his case pursuant to Local Civil

24   Rule 110.

25   DATED: November 7, 2018

26

27

28
